Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 8/29/22 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/22. Applicant's election with traverse of the species of Fig. 8 in the reply filed on 8/29/22 is acknowledged.  The traversal is on the ground(s) that all of the referenced figures show plasma sources with similar design, operation and effect.  This is not found persuasive because the species are not connected in at least one of design, operation, or effect as can be clearly seen in the structural differences of each of the plasma sources in the figures. In other words, having at least one difference among each species is sufficient. In addition, these species are not obvious variants of each other based on the current record. Thus, a different field of search will be involved, such as searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together, to account for each the unique structural differences in the species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/22.

Claim Objections
Claim 18 is objected to because of the following informalities: The claim states, “the cladding including a plurality” but only mentioned cladding layer previously. Similarly, the claim states “the return electrode to form an inverted u-shaped channel” but mentioned “the lower housing acting as a return electrode”. While their references can be inferred, for improved clarity and readability, these last two limitations should cite “the cladding layer” instead of the cladding and “the lower housing” instead of the return electrode.  Claim 1 is also objected. It cites “in contact with to the bottom surface”. The word “to” should be removed. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation " the housing" in the claim. However, it depends on claim 1 which states lower and upper housing, therefore it is unclear and uncertain to which one it is referring. Claim 18 recites the limitation " the gap between the RF hot electrode and the lower housing" in the claim. However, there is no mention of this gap or previous introduction. While the plenum gap was mentioned, it is different because it is between the bottom surface of the upper housing and the top surface of the lower housing and not associated with the RF hot electrode. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the claim later states, “pass through the non-conductive showerhead into the gap.” However, it is unclear if this is about the plenum gap or the other gap, i.e. the gap between the RF hot electrode and the lower housing. Claim 19 is also rejected by dependency to rejected claim 18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawasaki (US 20050016457).
Regarding claim 1. Kawasaki teaches in fig. 1, 3, 11, 15 a plasma source comprising: a top cover (plate 38 [136] which covers at least the plates below it, fig. 1) having an inner peripheral edge (fig. 3, 11, 15 showing inward lower corner of 38), an outer peripheral edge (fig. 3 outer lower corner, fig. 1, outer upper corner), a top surface (fig. 1, top flat surface of plate 38) and a bottom surface (fig. 3, bottom flat of 38); an upper housing (nozzle body 21 w/side frames 22 23 [148], which enclose/frame around the structures inside, fig. 1-6, commensurate w 402 in applicant’s fig. 8) having inner peripheral edge and an outer peripheral edge (eg. inner and outer corners of 22/21, fig. 3), a top surface and a bottom surface (fig. 3, top/bottom faces of 22/21), the upper house connected to and spaced a distance from the bottom surface of the top cover by one or more differential screw assembly (22/21 connected to and spaced from bottom of 38 by an assembly of at least 2 bolts/screws 26a which are threaded and allow positioning [148 157 247]); a lower housing (base material opposing member having lower rectangular frames 24, 25 [148-150], fig. 1-6, the rectangular frames encloses lower structures, commensurate w applicant’s 403) having an inner peripheral edge and an outer peripheral edge (fig. 3, inner and outer corners of 24, 25), the lower housing having a top surface in contact with to the bottom surface of the upper housing (top of 24 touches bottom of 22 fig. 3) and a bottom surface (fig. 3); and an RF hot electrode (electrode 51 [129] and uses an HF/RF power source [323]) bounded by and spaced from the lower housing (fig. 3, 15, showing 51 laterally spaced from and bounded by 24 at least in the lower part, commensurate to applicant fig. 8), the RF hot electrode having an inner end (inward facing lower corner of 51, fig. 3, 15) adjacent to and spaced from the inner peripheral edge of the lower housing (said corner of 51 is nearby and spaced from the said inner corners of 24, 25, fig. 3, 15), an outer end (outer lower corner of 51, fig. 3, 15) adjacent to and spaced from the outer peripheral edge of the lower housing (also spaced and nearby outer corners of 24 25, fig. 3, 15) and an upper edge (top surface or corner of 51) spaced from the bottom surface of the upper housing (said top/corner of 51 is diagonally spaced from bottom of 22, fig. 3, 15).
Regarding claim 2. Kawasaki teaches the plasma source of claim 1, wherein the differential screw assembly comprises an adjustment screw (as disc in claim 1) extending through the top cover into the upper housing (fig. 1-3 showing 26a’s top circular white head protruding from the top of 38 and extends into 22/21 to secure the reactor plates together [148]).
Regarding claim 9. Kawasaki teaches the plasma source of claim 1, wherein the RF hot electrode has a bottom surface with a non-conductive cladding (it is covered in 57, fig. 15, i.e. dielectric case [304] and dielectric layer 59 [153] fig .3).
Regarding claim 17. Kawasaki teaches the plasma source of claim 1, wherein the housing is a return electrode (it is noted 22, 24 are made of metal [148 149] there they are/capable of serving as a return electrode/conductor for wayward discharge/currents; furthermore, the ground electrodes combined with outer plates 53/54 can also be considered as a housing around powered electrode 51, fig. 6, and this housing is grounded via 52).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 20050016457) in view of Tanaka (US 20080088097).
Regarding claim 3. Kawasaki teaches the plasma source of claim 2, but does not teach wherein the upper housing has an adjustment recess in the top surface with a compression element, the compression element configured to provide force to the bottom surface of the top cover to separate the top cover from the upper housing however Tanaka teaches in fig. 4 the upper housing chamber 2 has an adjustment recess/groove 62 [43] in the top surface, fig. 4 with a compression element/cooled elastic o-ring 64, the compression element configured to provide force to the bottom surface of the top cover (since o-ring is elastic it provides some restoring force/pressing force against the top cover/lid 3) to separate the top cover from the upper housing (since there is some restoring force, it contributes to this effect even if partially); it would be obvious to those skilled in the art at invention time to modify Kawasaki to enhance gas leakage prevention [6-9] and good corrosion resistance [43]. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 20050016457) in view of Okumura (US 20120115317).
Regarding claim 4. Kawasaki teaches the plasma source of claim 1, but does not teach wherein the top cover is actively cooled, however Okumura teaches in fig. 1a the top lid 6 [89] is actively cooled by cooling pipes 15 [89]; it would be obvious to those skilled in the art at invention time to modify Kawasaki in order to control the temperature of the apparatus and prevent heat damage for  certain processes since plasma can reach very high temperatures [106]. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 20050016457) in view of Okumura (US 20120115317) and Kakegawa (US 20090104351).
Regarding claim 5. Kawasaki in view of Okumura teaches the plasma source of claim 4, but does not teach further comprising one or more cooling plates extending from the top surface of the upper housing into a complementary recess formed in the bottom surface of the top cover, however Kakegawa teaches in fig. 1 5 one or more cooling plates/fins 62 [69] extending from the top surface of the upper housing (from top of showerhead) into a complementary recess formed in the bottom surface of the top cover (formed into the big hollow space at bottom of cover 27); it would be obvious to those skilled in the art at invention time to modify Kawasaki to further increase cooling and temperature can be accurately controlled [13]. 
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 20050016457) in view of Nogami (US 20060260748).
Regarding claim 6. Kawasaki teaches the plasma source of claim 1, but does not teach wherein the RF hot electrode extends from an RF feed connector through the upper housing, the RF feed connector having a power connector end with a hard stop to prevent force applied by a power line connected to the power connector end from transferring to the RF hot electrode however Nogami teaches in fig. 6 [156] the RF hot electrode (lower half of 106 considered as extension of 10) extends from an RF feed connector top half of 106/101 through the upper housing/top plate holder 30/32, the RF feed connector having a power connector end with a hard stop (wide end top of 106) to prevent force applied by a power line connected to the power connector end from transferring to the RF hot electrode (the wide end blunts downward force from above from other lines/101 from hitting the electrode below, fig. 6) it would be obvious to those skilled in the art at invention time to modify Kawasaki to provide an alternate power connection structure a plasma injector electrode that would facilitate repairs/access to the power connection since it is simply open at the top of the reactor vs Kawasaki where the line is bent and has to access in a small gap between reactor parts, fig. 5.
Regarding claim 7. Kawasaki in view of Nogami teaches the plasma source of claim 6, wherein the RF feed connector passes through the top cover into a recess formed in the top surface of the upper housing (Nogami fig. 6 106 thru 42 into a groove in 32).
Regarding claim 8. Kawasaki in view of Nogami teaches the plasma source of claim 7, wherein the RF hot electrode passes through an insulating sleeve positioned within the upper housing (via Nogami fig. 6, where the lower half of 106 inside insulator cylinder 105 in 32), the insulating sleeve preventing direct electrical communication between the RF hot electrode and the upper housing (105 barrier between 106 and 32, fig. 6).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 20050016457) in view of Mitrovic (US 20020170676).
Regarding claim 10. Kawasaki teaches the plasma source of claim 9, but does not teach wherein the non-conductive cladding comprises quartz, however Mitrovic teaches in [90] a dielectric layer attached to electrode 54 60 is made of quartz, it would be obvious to those skilled in the art at invention time to modify Kawasaki to use quartz as one of alternate materials for dielectric layers on plasma electrodes [90].
Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 20050016457).
Regarding claim 11. Kawasaki teaches the plasma source of claim 9, but does not teach further comprising a gas inlet connected to the top surface of the upper housing, the gas inlet in fluid communication through the upper housing with a plenum gap between the bottom surface of the upper housing and the top surface of the lower housing, however Kawasaki teaches in another embodiment in fig. 34 a gas inlet 105 [288] connected to the top surface of the upper housing/side frame 104, the gas inlet in fluid communication through the upper housing, fig. 34, with a plenum gap/101d plenum [288] between the bottom surface of the upper housing and the top surface of the lower housing/lower plate 101, fig. 34; it would be obvious to those skilled in the art at invention time to modify Kawasaki to flow inert gases to prevent film forming on the lower plate/housing [292].
Regarding claim 12. Kawasaki teaches the plasma source of claim 11, wherein the top surface of the lower housing comprises a plurality of apertures (e.g. 25a,b three slit openings fig. 12 [194]) extending through the lower housing 25 to allow a flow of gas to pass through the top surface from the plenum gap to a gap between the RF hot electrode and the lower housing (fig. 34 showing all the gas passing from 25a, b which come from the plenum gap and through top surface of the upper housing then from 101d to spaces above 25b which is a gap/opening between the electrode 51 and lower housing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718